               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 RONNIE MARTIN,

                      Plaintiff,
                                                   Case No. 17-CV-1192 -JPS-JPS
 v.

 TIM GRAY,
                                                                    ORDER
                      Defendant.


         The Court stayed this matter on February 5, 2018, pending the

resolution of state criminal proceedings against Plaintiff. (Docket #18).

Defendant has filed multiple status reports with the Court indicating that

the proceedings have not yet concluded. See, e.g., (Docket #27). On July 2,

2018, Plaintiff filed a motion to amend his complaint. (Docket #22). The

motion will be denied for two reasons. First, the Court’s stay has not yet

been lifted, and so it is not yet appropriate to seek amendment of the

complaint or take any other action in this case. Second, the motion is not

properly presented. The motion requests that the Court add the Drug

Enforcement Administration as a defendant in this matter. Id. However,

complaints may not be amended in such a piecemeal fashion. Instead, to

amend his complaint, Plaintiff would be required to file a motion for leave

to amend which attaches an amended complaint. The amended complaint

entirely supersedes and replaces the original complaint, and so the

amended complaint must be complete in and of itself. See Duda v. Bd. of

Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056–57 (7th Cir.

1998).
      Accordingly,

      IT IS ORDERED that Plaintiff’s motion to amend his complaint

(Docket #22) be and the same is hereby DENIED.

      Dated at Milwaukee, Wisconsin, this 11th day of February, 2019.

                                BY THE COURT:



                                ____________________________________
                                J. P. Stadtmueller
                                U.S. District Judge




                              Page 2 of 2
